Citation Nr: 1028846	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-41 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left shoulder fracture, 
status post resection with scar, currently rated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk











INTRODUCTION

The Veteran had active duty from January 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of a Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO) that 
continued a 40 percent rating for a left shoulder disability. 


FINDING OF FACT

The Veteran's left shoulder disability has not resulted in 
nonunion of the humerus (false flail joint), or loss of head of 
the humerus (flail shoulder). 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DCs) 5003, 5010, 5201, 5200, 5202, 5203 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In correspondence dated in May 2008 and June 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In May 2008, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  The 
examination report is fully adequate as it reflects consideration 
of the history of the disorder, and contains all findings and 
opinions necessary to evaluate the claim.  Thus, the duties to 
notify and assist have been met. 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.    38 C.F.R. 
§ 4.40 (2009).  

Evidence of pain, weakened movement, limited movement, excess 
fatigability, or incoordination must be considered in determining 
the level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2009).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f)  pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the shoulder is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would 
not be compensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  The criteria for rating traumatic 
arthritis direct that the evaluation of arthritis be conducted 
under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5010.  The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.  

Although there is X-ray evidence of arthritis in the left 
shoulder, the Veteran is already in receipt of a compensable 
rating under a limitation of motion code for all periods of time 
since the claim for increased rating was filed, and the criteria 
listed under DC 5003 cannot serve as a basis for an increased 
rating for the left shoulder disability.  The Board will 
therefore discuss the applicability of the other regulatory 
criteria.

Service treatment records show that the Veteran is right-handed.  
Therefore, his left shoulder and arm will be evaluated under the 
criteria for the minor arm categories.  38 C.F.R. § 4.69 (2009).

Normal forward flexion of the shoulder is from 0 to 180 degrees, 
normal abduction is from 0 to 180 degrees, and normal internal 
and external rotation is from 0 to 90 degrees.  Forward flexion 
and abduction to 90 degrees amounts to "shoulder level."  
38 C.F.R. § 4.71, Plate I (2009).

The Veteran has been awarded a 40 percent disability rating for 
his left shoulder on the basis of 38 C.F.R. § 4.71a, DC 5200 
(2009), which provides for ankylosis of the scapulohumeral 
articulation.  The Veteran is already in receipt of the maximum 
disability rating under DC 5200.  The Veteran has also exceeded 
the highest possible disability rating under the regulatory 
criteria in DC 5201 for limitation of motion of the arm and the 
criteria in DC 5203 for impairment of the clavicle or scapula.  
Thus, the criteria pertaining to these disabilities are not 
applicable.  38 C.F.R. § 4.71a, DC 5201, 5203 (2009).  However, 
the regulatory criteria in DC 5202, which provides for other 
impairment of the humerus, is potentially applicable.  38 C.F.R. 
§ 4.71a, DC 5202 (2009).

Private medical records dated from April 2008 to June 2008 show 
that the Veteran was treated intermittently for his left shoulder 
disability.  May 2008 and June 2008 medical records show that the 
Veteran had clear protrusion over the left acromioclavicular 
joint and considerable pressure pain of the front rotator cuff.  
There was pain with outward movement, rotation, and abduction.  
Impingement test was found to be clearly positive.  The side hold 
was lightly weakened against resistance, and clearly painful.  
There was limited movement, especially with abduction.  Abduction 
was 90 degrees.  An April 2008 medical record indicates that the 
Veteran's condition likely resulted from acromioplasty.  However, 
there was renewed narrowing of the subacromial joint-space and 
chronic insertionstendopathy of the supra- and the infraspinatus 
sinew. 

On VA examination in July 2008, the Veteran complained that in 
the last two or three years his left shoulder pain was so intense 
that he could scarcely raise his arm outward or forward.  The 
Veteran reported that he was under orthopedic treatment with 
infiltrations as well as physical therapy measures.  He stated 
that these only brought short-term improvement without a medium-
to long-term effect.  The Veteran reported that the treating 
orthopedist believed that another surgical measure was urgently 
needed.  

Upon examination, the examiner found the Veteran's fossa 
clavicularis was swollen on the left side and there was 
significant prominence of the lateral clavicular as well as the 
acromion on the left side.  There was pronounced pressure pain in 
the entire subracromial region.  The Veteran's function test was 
significantly hampered because of pain.  The Veteran had straight 
shoulder and pelvis alignment with the spinal column in plumb.  
The muscle structure on the torso was symmetrically configured 
and without indication of atrophy or suggestion of a 
circumference difference of the upper extremity musculature.  

The Veteran had left shoulder joint pain starting at 20 degrees 
abduction in the region of the acromion with radiation along the 
trapezius anterior margin in the direction of the cervical spine.  
The Veteran described a feeling of blockage.  There was no 
abduction possible through the pain point, which was also true 
for the anteversion.  Starting at 30 degrees anterversion, there 
was pain in the same region and no further function test was 
possible.  Rotation tests were not possible and no impingement 
tests were able to be carried out.  A sonogram of the left 
shoulder revealed no effusion in the glenohumeral joint or foci 
calcification in the tuberculum majus region.  The Veteran's 
rotator cuff was intact.  A radiograph of the left shoulder 
revealed significant enlargement and axial kink of 30 degrees in 
the caudal direction in the lateral third of the clavicula.  The 
Veteran had significant bony constriction of the subacromial 
space without high humeral head position.  There was an 
overshooting bone formation, presumably a callus of posttraumatic 
genesis.  In the region of the tub majus, there were several pea-
sized ossifications as indication of a tendinosis calcarea.  
There were no signs of a relevant omarthrosis, inflammatory or 
osteodestructive process, or neoplasm,.  There was no indication 
of a neoplasm.  In the lateral view, the axial kink was corrected 
and it could be seen that the ossifications chiefly resulted from 
the acromial portion of the joint.  The examiner diagnosed 
massive impingement syndrome with bony constriction, status post 
distal clavicle fracture from 1986, and left side tendinosis 
calcarea.  

The Veteran provided testimony at a Decision Review Officer (DRO) 
conference hearing held in May 2010.  He indicated that he should 
receive a higher rating than 40 percent for his left shoulder due 
to impaired range of motion, pending surgery, and pain if he 
sleeps on his left shoulder. 

Diagnostic Code 5202 provides for a 20 percent rating for other 
impairment of the humerus when there are infrequent recurrent 
episodes of dislocation of the scapulohumeral joint with guarding 
of arm movements only at the shoulder level or frequent episodes 
of recurrent dislocation of the scapulohumeral joint with 
guarding of all arm movements.  A 20 percent rating is also 
assigned if there is malunion of the humeral head with moderate 
or marked deformity.  A 40 percent rating is warranted for the 
minor arm if there is a fibrous union of the humerus.  A 50 
percent rating is warranted for the minor arm if there is 
nonunion of the humerus false flail joint.  A 70 percent rating 
is warranted for the minor arm if there is a loss of head of the 
humerus, or flail shoulder.  38 C.F.R. § 4.71a, DC 5202 (2009).  

The evidence does not show any nonunion of the humerus, or false 
flail joint, or any loss of head of the humerus, or fail 
shoulder.  Therefore, a rating in excess of 40 percent under DC 
5202 is not warranted.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's left shoulder disability did not warrant a rating in 
excess of 40 percent disabling for the entire period under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).    

Extra-schedular Rating

The Board finds no evidence that the Veteran's service-connected 
left shoulder disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected left shoulder disability do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  

Although the Veteran contends that his left shoulder disability 
makes it difficult for him to find work, the Board finds that the 
evidence does not show frequent hospitalization due to the left 
shoulder disability or that the disability causes marked 
interference with employment beyond that envisioned by the 
schedular rating already assigned.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996). 


(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for a left shoulder disability is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


